DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed November 11th, 2021 has been entered. Claims 1-3 are pending. Claim 1 has been amended and claims 4-11 have been canceled by the Applicant. Applicant’s amendments have overcome the claim objections.
Allowable Subject Matter
Claims 1-3 are allowed.
Applicant's amendments and arguments filed November 11th, 2021 have been fully considered and are convincing.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to teach or show, alone or in combination, the claimed electric circuit breaker, where a housing includes an outer arc extinguishing space on an outer side of the cylindrical portion, where the outer arc extinguishing space accommodates a main body portion of the cut portion that remains in the housing without being cut when the cutting   member cuts the cut portion, while allowing the main body portion to be inserted through an inside of the outer arc extinguishing space; and where the outer extinguishing space is configured to extinguish an arc generated inside and prevent an arc from leaking to outside.
The prior art does not teach or suggest the aforementioned limitations, nor would it have been obvious to modify the art of record to include such limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833